DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 11/13/2020.  Claims 1 and 15 are amended and claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 7,773,875 to Jung et al. (hereinafter Jung).
Regarding claim 1, Jung discloses a camera device (Fig. 8-11) comprising: a first lens unit (upper transparent substrate 301c, Fig. 8) concentrating light incident from a front side; a liquid lens unit (liquid lens 301, Fig. 8-11) disposed on a rear side of the first lens unit and controlling an optical path of light by adjusting a curvature of the liquid lens unit according to an electrical signal (col. 17, ll. 45-60); a second lens unit (lens 302, Fig. 8) disposed on a rear side of the liquid lens unit; an image sensor (image sensor 320, Fig. 8) on which light passing through the second lens unit forms an image; and a flexible printed circuit board (FPCB) (“power supply unit 340 includes a flexible substrate on which first, second and third connection patterns 341a, 342a, 343a and 343b made of a conductive material are printed to selectively provide an anode and a cathode for an outer surface of the power supply unit 340 corresponding to the liquid lens 301”, Fig. 8) transferring the electrical signal to the liquid lens unit, wherein the liquid lens unit includes a lens region (cavity C , Fig. 8) including a first region (central region of cavity C within the circles peripheral portions in annotated Fig. 8 below, see also 10A) and a second region (peripheral circled region of Fig. 8, 10A) surrounding the first region, and a body region surrounding the lens region (base 301a, Fig. 8), wherein the lens regions are divided into the first region through which light for forming an image on the image sensor is transmitted (Fig. 8, 10a) and the second region that does not contribute to image formation of light with respect to the image sensor (see explanation below) and wherein the FPCB is disposed in the second region (substrate 342 with through hole 342, Fig. 8 & 10A), which does not contribute to image formation and overlaps the liquid lens unit in a thickness direction (Figs. 8 & 10A; col. 13, ln. 29-col. 17, ln. 60), thereby reducing a lateral thickness of the camera device (Fig. 8), and wherein a central portion of the FPCB is formed as a through portion to correspond to the first region to cover the liquid lens unit (Fig. 8), while the FPCB is disposed in the second region that does not contribute to image formation (col. 13, ln. 29-col. 17, ln. 60).

    PNG
    media_image1.png
    360
    451
    media_image1.png
    Greyscale

The refractive surfaces of upper transparent substrate 301c of the liquid lens 301 and interface P lack a refractive effect that would allow the peripheral portions of the cavity C proximal to lower transparent substrate 301b to couple light into the lensing portion of solid lens 302 causing light to impinge on sensor 320.  Further, Jung discloses “the throughhole 342b having a higher size than effective diameters of the liquid lens 301 and the solid lens 302” demonstrates that while the through hole 342b is narrower than the lateral/peripheral extent of the cavity C proximal to lower substrate 301b, the effective diameters are narrower.  This evidences that there is a peripheral region of the cavity outside of the effective diameters of the lenses anticipating the claimed structures.
Regarding claim 2, Jung discloses the FPCB surrounds the first region of the liquid lens unit while being disposed in the second region of the liquid lens unit (Figs. 8 & 10A).
Regarding claim 3, Jung discloses the liquid lens unit has an upper surface and a lower surface, and wherein the FPCB is stacked on the upper surface or the lower surface of the liquid lens unit (Figs. 8 & 10A).
Regarding claim 4, Jung discloses a first FCPB (substrate 341 with conductive trace 341a, Fig. 8) and a second FPCB (substrate 342 with conductive trace 342a, Fig. 8), and wherein the first FPCB is stacked on the upper surface of the liquid lens unit, and the second FPCB is stacked on the lower surface of the liquid lens unit (Figs. 8 & 10A).
Regarding claim 5, Jung discloses a masking portion (cap 313, Fig. 8) formed on the FPCB to surround the first region of the liquid lens unit (Fig. 8).
Regarding claim 6, Jung discloses the FPCB is integrally formed with the masking portion (Fig. 8).
Regarding claim 7, Jung discloses the FPCB further comprises: an extending portion (“the third flexible substrate 343 has third connection patterns 343a and 343b printed thereon”, Fig. 8 & 10A) branched from the FPCB and connected to a controller (col. 17, ll. 45-60).
Regarding claim 13, Jung discloses the liquid lens unit has a recess portion (groove 316a, Fig. 8) recessed from a surface of the liquid lens unit, and wherein the extending portion (connecting portions 344, Fig. 10A) is disposed in the recess portion (“The first connecting flexible substrate 344 is disposed in a substrate array groove 316a that is concavely formed at a predetermined depth in an inner surface of the first connecting flexible substrate 344 in the injection molding of the lens barrel 310”, Fig. 8).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung as applied to claim 7 above, and further in view of US Pat. No. 10,191,272 to Mao et al. (hereinafter Mao).
Regarding claim 8, Jung discloses the FPCB includes a node portion (conductive trace 341a, Fig. 10A) applying an electrical signal to the liquid lens unit and a conductive pattern (conductive trace of connecting substrate 344, Fig. 10A) electrically connected to the node portion.
Jung discloses the claimed invention as cited above though does not explicitly disclose wherein the node portion includes a plurality of nodes disposed at corners of the liquid lens unit, respectively.
Mao discloses wherein the node portion includes a plurality of nodes  (conductors 51, Fig. 5D-5E) disposed at corners of the liquid lens unit, respectively (Figs. 5D, 5E, 6A). 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide nodes at corners as taught by Mao with the system as disclosed by Jung. The motivation would have been to align the electrode pattern with the lens assembly housing (col. 9, ln. 34-col. 10, ln. 39).
Regarding claim 9, Jung discloses the claimed invention as cited above though does not explicitly disclose the plurality of nodes are electrically connected by a single conductive pattern.
Mao the plurality of nodes are electrically connected by a single conductive pattern (Figs. 5D, 5E, 6A; col. 9, ln. 34-col. 10, ln. 39).  Each node in Mao is electrically connected to the controller and functionally electrically connected to the fluid lens mater.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to electrically connect nodes as taught by Mao with the system as disclosed by Jung. The motivation would have been to provide lens control (col. 9, ln. 34-col. 10, ln. 39).
Regarding claim 10, Jung discloses the claimed invention as cited above though does not explicitly disclose the conductive pattern includes a plurality of conductive patterns electrically connected to the plurality of nodes, respectively, wherein the FPCB has an extending portion extending from a corner of the FPCB, and wherein at least a portion of the conductive pattern passes through the extending portion.
Mao discloses the conductive pattern includes a plurality of conductive patterns electrically connected to the plurality of nodes (Figs. 5d, 5E), respectively, wherein the FPCB has an extending portion extending from a corner of the FPCB, and wherein at least a portion of the conductive pattern passes through the extending portion (Fig. 5D, 5E).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to electrically connect nodes as taught by Mao with the system as disclosed by Jung. The motivation would have been to provide lens control (col. 9, ln. 34-col. 10, ln. 39).
Regarding claim 11, Mao discloses the extending portion includes a plurality of extending portions extending parallel to each other in a same direction (tail 52, Fig. 5D, 5E).  As the claim recites “extending portions” of the extending portion, the claimed “portions” may be reasonably interpreted as arbitrarily defined areas of the tail taken to be parallel as claimed.  The plurality of extending portions do not need to be physically separate as depicted in Applicant’s Fig. 6B.  
Regarding claim 12, Mao discloses the extending portion includes a plurality of extending portions extending in opposite directions (tail 52, Fig. 5D, 5E). The claim is not interpreted as requiring the origin of extension to be from the portion of the flexible circuit board having the nodes.  Accordingly, the claim permits extensions to originate from any arbitrary direction.  More specifically limiting the extension to be from the node portion would differentiate over the invention of prior art. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jung as applied to claim 7 above, and further in view of US Pat. No. 8,184,195 to Duparre (hereinafter Duparre)
Regarding claim 14, Jung discloses the claimed invention as cited above though does not explicitly disclose: an infrared cut filter divided into a transmissive region corresponding to the image sensor and a masking region surrounding the transmissive region.
Duparre discloses an infrared cut filter (optics 66 embodied as IR blocking filter; col. 5, ll. 3-22) divided into a transmissive region (central region, Fig. 5) corresponding to the image sensor and a masking region (lens shielding structure 38, Fig. 5) surrounding the transmissive region.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the filter and masking features as taught by Jung with the system as disclosed by Duparre.  The motivation would have been to control the wavelengths of light captured by the imaging sensor. 

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Duparre in view of Jung.
Regarding claim 15, Duparre discloses an electronic device (Fig. 3) comprising: a display unit (display 56, Fig. 3); a bezel portion surrounding the display unit (housing 52 around display 56, Fig. 3); and a camera device (camera 54, Fig. 3) disposed in the bezel portion, wherein the camera device includes: a lens cover (camera housing 32 over optics 66 embodied as lenses, Fig. 6) forming an appearance of the camera device and having a pair of flat surfaces facing each other (top and bottom surfaces of housing 32, Fig. 6); a lens assembly disposed inside the lens cover (“optical structures 66 may contain one or more layers of lenses, one or more layers”, Fig. 6); an image sensor (sensor 68, Fig. 6) overlapping the lens assembly and forming an image using light passing through the lens assembly (Fig. 6); and wherein one of the pair of flat surfaces facing each other is disposed adjacent to the display unit (Figs. 2-4 & 6).

Jung discloses a liquid lens unit (liquid lens 301, Fig. 8-11) controlling an optical path of light incident from a front side according to an applied electrical signal (col. 17, ll. 45-60) and a flexible printed circuit board (FPCB) (“power supply unit 340 includes a flexible substrate on which first, second and third connection patterns 341a, 342a, 343a and 343b made of a conductive material are printed to selectively provide an anode and a cathode for an outer surface of the power supply unit 340 corresponding to the liquid lens 301”, Fig. 8) transferring the electrical signal to the liquid lens unit, wherein the liquid lens unit includes a lens region (cavity C , Fig. 8) including a first region (central region of cavity C within the circles peripheral portions in annotated Fig. 8 below, see also 10A) and a second region (peripheral circled region of Fig. 8, 10A) surrounding the first region, and a body region surrounding the lens region (base 301a, Fig. 8), wherein the lens regions are divided into the first region through which light for forming an image on the image sensor is transmitted (Fig. 8, 10a) and the second region that does not contribute to image formation of light with respect to the image sensor (see explanation below) and wherein the FPCB is disposed in the second region, which does not contribute to image formation and overlaps the liquid lens unit in a thickness direction (Figs. 8 & 10A; col. 13, ln. 29-col. 17, ln. 60), thereby reducing a lateral thickness of the camera device (Fig. 8), and wherein a central portion of the FPCB is formed as a through portion to correspond to the first region to cover the liquid lens unit (Fig. 8), while the FPCB is disposed in the second region that does not contribute to image formation (col. 13, ln. 29-col. 17, ln. 60).

    PNG
    media_image1.png
    360
    451
    media_image1.png
    Greyscale

The refractive surfaces of upper transparent substrate 301c of the liquid lens 301 and interface P lack a refractive effect that would allow the peripheral portions of the cavity C proximal to lower transparent substrate 301b to couple light into the lensing portion of solid lens 302 causing light to impinge on sensor 320.  Further, Jung discloses “the throughhole 342b having a higher size than effective diameters of the liquid lens 301 and the solid lens 302” demonstrates that while the throughhole 342b is narrower than the lateral/peripheral extent of the cavity C proximal to lower substrate 301b, the effective diameters are narrower.  This evidences that there is a peripheral region of the cavity outside of the effective diameters of the lenses anticipating the claimed structures.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a liquid lens as taught by Jung with the system as disclosed by Duparre.  The motivation would have been to provide an auto-focusing function (abstract).
Regarding claim 16, Jung discloses the FPCB is disposed to cover the liquid lens unit (Fig. 8), and a central portion of the FPCB includes a through portion to correspond to the first region of the liquid lens unit (Fig. 8).
Regarding claim 17, Jung discloses the liquid lens unit has an upper surface and a lower surface, wherein the FPCB includes a first FPCB (substrate 341 with conductive trace 341a, Fig. 8) and a second FPCB (substrate 342 with conductive trace 342a, Fig. 8), and wherein the first FPCB is stacked on the upper surface of the liquid lens unit, and the second FPCB is stacked on the lower surface of the liquid lens unit (Fig. 8).
Regarding claim 18, Duparre discloses the claimed invention as cited above though does not explicitly disclose the lens assembly includes a plurality of lenses having different diameters, and wherein an inner circumferential surface of the lens cover is stepped such that the plurality of lenses are inserted thereto.
Jung discloses the lens assembly includes a plurality of lenses having different diameters (upper transparent substrate 301c, lens 302, Fig. 8), and wherein an inner circumferential surface of the lens cover is stepped such that the plurality of lenses are inserted thereto (Fig. 8).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a plurality of lenses as taught by Jung with the system as disclosed by Duparre.  The motivation would have been to “to control its focus to coincide with high pixels and high performances of the camera module, reduce a volume of a final product by lowering the entire height of the camera module, enhance the productivity of the camera module by simplifying an assembly structure of the liquid lens that is in contact with the substrate, and reduce the manufacturing cost”.
Regarding claim 19, Duparre discloses a support portion protruding from an inner circumferential surface of the lens cover in a circumferential direction to support the lens unit (housing 32, Fig. 6).
Duparre discloses the claimed invention as cited above though does not explicitly disclose a liquid lens unit.
See rejection of claim 15 above.
Regarding claim 20, Duparre discloses the claimed invention as cited above though does not explicitly disclose the lens assembly further includes a first lens unit and a second lens unit, wherein the lens cover includes a first portion accommodating the first lens unit and a second portion accommodating the liquid lens unit and the second lens unit, and wherein the first portion and the second portion are integrally formed.
Jung discloses the lens assembly further includes a first lens unit (upper transparent substrate 301c, Fig. 8) and a second lens unit (lens 302, Fig. 8), wherein the lens cover includes a first portion accommodating the first lens unit and a second portion accommodating the liquid lens unit and the second lens unit, and wherein the first portion and the second portion are integrally formed (Fig. 8).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a plurality of lens units as taught by Jung with the system as disclosed by Duparre.  The motivation would have been to “to control its focus to coincide with high pixels and high performances of the camera module, reduce a volume of a final product by lowering the entire height of the camera module, enhance the productivity of the camera module by simplifying an assembly structure of the liquid lens that is in contact with the substrate, and reduce the manufacturing cost”.

Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive.
On page 9 of the Response, Applicant argues “teach or [suggest] reducing a lateral thickness of a camera module by disposing the FPCB (250) in the second region (S2) that does not contribute to image formation in which a central portion of the FPCB is formed as a through portion to correspond to the first region to cover the liquid lens unit” and “Jung et al. merely describes the first connecting flexible substrate (344) is formed in a height direction. Jung et al. 
Additionally, on page 10 of the Response, Applicant argues “a lateral thickness of a camera module is reduced by disposing the FPCB in the second region that does not contribute to image formation without affecting the characteristics of the camera”.  As pointed out above, the FPCB of Jung is within the claimed second region that does not contribute to image formation.  The lateral width of the substrate region 342 (Fig. 8) would necessarily be larger if the inner diameter of the through hole was larger (i.e. less overlap with the cavity C) and thus is “reduced”.  The claim does not specifically point out a reference for the manner in which and/or degree to which there is a reduction in the lateral width.  Within the broadest reasonable interpretation of the claim, a person having ordinary skill in the art would understand that “”thereby reducing a lateral thickness of the camera device” have several species including “lateral thickness” describing a dimension on a plane orthogonal to the optical axis or a dimension parallel to an optical axis.  Further, “reducing” may be relative to a hypothetical less-reduced lateral thickness embodiment.  Rejections are maintained above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872